DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office acknowledges the amendment dated 08 February 2021, in which: 
Claims 1-20 are currently pending.
Claims 1 and 9 are amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (2017/0288006) in view of Kwon (US 2014/0217382) and Nishiyama (US 2017/0255049).
With respect to claim 1 (Currently Amended), Yang teaches a display, comprising: 
data signal lines (Yang: Fig. 3, data lines 33);
gate scanning lines (Yang: Fig. 3, gate lines 32);
the data signal lines and the gate scanning lines are crossed and arranged in a grid shape on the display panel (Yang: Para. [0023]; Fig. 3-7, data lines 32 intersect with gate lines 33 on the display module 11), and wherein the display panel comprises: 
a display area (Yang: Fig. 6, effective region 36) comprising: 
a planar area (Yang: Fig. 6, main portion 36a);  and 
a curved bending area located on at least one of two longitudinal sides of the planar area (Yang: Figs. 4-6, first edge portion 36b and second edge portion 26c cover half of the arc of the first side surface 26 and the second side surface 28); and 
a non-display area surrounding the display area including an outer end of the curved bending area (Yang: Fig. 2, non-display regions 38a, 38b, and 38c surrounding main portion 36a), wherein each of the data signal lines extends to the non-display area on the side of the curved bending area of the display area (Yang: Para. [0026]; Figs. 3-7, the flexible circuit board 40 is coupled to the gate lines 32 and the data lines 33 of three non-display regions 38a, 38b, and 38c); and 
a display driver chip coupled to the display panel using a chip-on-film to the data signal lines that extend to the non-display area (Yang: Figs. 2, 6 and 7, data line controller 64 coupled to the data lines 33 in the non-display region 38c).
Yang fails to expressly disclose:
wherein the chip-on-film is bent in a concave space formed by the curved bending area of the display area, and 
wherein the display driver chip is located in the concave space. 
However, Kwon discloses:
wherein the chip-on-film is bent in a concave space formed by the curved bending area of the display area (Kwon: Para. [0049]; Fig. 1A, driving chip 162 and insulating film 160 collectively referred to as a chip on film (COF) is bent into a space formed by the bent portion BP), and 
wherein the display driver chip is located in the concave space (Kwon: Fig. 1A, driving chip 162 formed on the insulating film in the space.
Therefore, it would be obvious to modify the display device, as taught by Yang, to incorporate the recessed portion underneath the active area of the display, as taught by Kwon, in order to receive a driving chip operatively connected to the flexible OLED display (Kwon: Para. [0018]).
Yang fails to expressly disclose data lines extending in the lateral direction and gate lines extending in the longitudinal direction.
However, Nishiyama discloses an arrangement with laterally extending source lines and longitudinally extending gate lines (Nishiyama: Para. [0125]; Fig. 17A, the gate lines 13G are vertical lines that extend in the longitudinal direction, and the source lines 15S are horizontal lines that extend in the lateral direction).
Therefore, it would be obvious to modify the display device, as taught by Yang, to incorporate the arrangement of data lines and gate lines, as taught by Nishiyama, in order decrease the area required for arranging the gate driver (Nishiyama: Para. [0135]).


 With respect to claim 2, the combination of Yang as modified by Kwon and Nishiyama teaches the display of claim 1, wherein the display area comprises two curved bending areas, and wherein the two curved bending areas are arranged on two opposite sides of the planar area (Yang: Fig. 5, two first edge portions 36b opposite sides of the main portion 36a). 
 
With respect to claim 3, the combination of Yang as modified by Kwon and Nishiyama teaches the display of claim 2, further comprising two display driver chips, 
wherein one of the two display driver chips is connected to part of the data signal lines using a first chip-on-film, and wherein the other one of the two display driver chips is connected to remaining data signal lines by a second chip-on-film (Yang: Fig. 6, first and second gate line controllers 62 respectively coupled to odd gate lines 32 and the even gate lines 32). 
 
With respect to claim 4, the combination of Yang as modified by Kwon and Nishiyama teaches the display of claim 1, wherein the chip-on-film comprises a connecting portion connected to the data signal (Yang: Fig. 7, connection point between the chip 64 and the data lines 33) wherein a first bending portion is connected to the connecting portion, and wherein the first bending portion is located in the concave space (Kwon: Fig. 1A, insulation layer 160 disposed in the recess and connected to the flexible substrate 110). 
 
With respect to claim 5, the combination of Yang as modified by Kwon and Nishiyama teaches the display of claim 4, wherein the display driver chip is disposed at the first bending portion (Kwon: Fig. 1A, chip 162 disposed on the insulation film 160). 
 
With respect to claim 6, the combination of Yang as modified by Kwon and Nishiyama teaches the display of claim 4, wherein the chip-on-film further comprises a second bending portion connected to the first bending portion, wherein the second bending portion is located in the concave space, and wherein the display driver chip is disposed at the second bending portion (Kwon: Fig. 5B, the area of the insulating film where the chip 562 is affixed, as the second bending portion, disposed in the recess 552). 
 
With respect to claim 7, the combination of Yang as modified by Kwon and Nishiyama teaches the display of claim 1, wherein the chip-on-film is a single-layer chip-on-film, and wherein the display driver chip is located on one side of the chip-on-film that faces away from the display panel (Yang: Fig. 7, data line driver 64 faces away from the main portion 36a on the back surface 24 of the substrate). 
 
With respect to claim 9 (Currently Amended), Yang teaches a mobile terminal, comprising: 
a middle frame (Yang: Fig. 1, substrate 20); 
a mainboard disposed on the middle frame (Yang: Fig. 2, flexible circuit board 40 disposed on the substrate 20);  and 
the display disposed on the middle frame (Yang: Para. [0026]; Figs. 2 and 5, main portion 36a of the display covers the front surface 22 of the substrate 20);
data signal lines (Yang: Fig. 3, data lines 33);
gate scanning lines (Yang: Fig. 3, gate lines 32);
a display panel, wherein the data signal lines and the gate scanning lines are crossed and arranged in a grid shape on the display panel (Yang: Para. [0023]; Fig. 3-7, data lines 32 intersect with gate lines 33 on the display module 11), and wherein the display panel comprises: 
a display area (Yang: Fig. 6, effective region 36) comprising: 
a planar area (Yang: Fig. 6, main portion 36a);  and 
a curved bending area located on at least one of two longitudinal sides of the planar area (Yang: Figs. 4-6, first edge portion 36b and second edge portion 26c cover half of the arc of the first side surface 26 and the second side surface 28); and 
a non-display area surrounding the display area including an outer end of the curved bending area (Yang: Fig. 2, non-display regions 38a, 38b, and 38c surrounding main portion 36a), wherein each of the data signal lines extends to the non-display area on the side of the curved bending area of the display area (Yang: Para. [0026]; Figs. 3-7, the flexible circuit board 40 is coupled to the gate lines 32 and the data lines 33 of three non-display regions 38a, 38b, and 38c); and 
a display driver chip coupled to the display panel using a chip-on-film to the data signal lines that extend to the non-display area (Yang: Figs. 2, 6 and 7, data line controller 64 coupled to the data lines 33 in the non-display region 38c).
Yang fails to expressly disclose:
the middle frame disposed in a housing;
wherein the chip-on-film is bent in a concave space formed by the curved bending area of the display area, and 
wherein the display driver chip is located in the concave space. 
However, Kwon discloses:
the middle frame disposed in a housing (Kwon: Para. [0048], OLED display 100 disposed inside of a housing);
wherein the chip-on-film is bent in a concave space formed by the curved bending area of the display area (Kwon: Para. [0049]; Fig. 1A, driving chip 162 and insulating film 160 collectively referred to as a chip on film (COF) is bent into a space formed by the bent portion BP), and 
wherein the display driver chip is located in the concave space (Kwon: Fig. 1A, driving chip 162 formed on the insulating film in the space).
Therefore, it would be obvious to modify the display device, as taught by Yang, to incorporate the recessed portion underneath the active area of the display, as taught by Kwon, in order to receive a driving chip operatively connected to the flexible OLED display (Kwon: Para. [0018]).
Yang fails to expressly disclose data lines extending in the lateral direction and gate lines extending in the longitudinal direction.
However, Nishiyama discloses an arrangement with laterally extending source lines and longitudinally extending gate lines (Nishiyama: Para. [0125]; Fig. 17A, the gate lines 13G are vertical lines that extend in the longitudinal direction, and the source lines 15S are horizontal lines that extend in the lateral direction).
Therefore, it would be obvious to modify the display device, as taught by Yang, to incorporate the arrangement of data lines and gate lines, as taught by Nishiyama, in order decrease the area required for arranging the gate driver (Nishiyama: Para. [0135]).

With respect to claim 10, the combination of Yang as modified by Kwon and Nishiyama teaches the mobile terminal of claim 9, wherein the middle frame comprises a groove configured to accommodate the chip-on-film (Yang: Para. [0026]; Fig. 2, a position of the back surface 24 of the substrate 20 corresponding to the integrated controller 50 can define a receiving groove to receive the integrated controller 50). 
 
With respect to claim 11, the combination of Yang as modified by Kwon and Nishiyama teaches the mobile terminal of claim 9, wherein the display area comprises two curved bending areas, and wherein the two curved bending areas are arranged on two opposite sides of the planar area (Yang: Fig. 5, two first edge portions 36b opposite sides of the main portion 36a).
 
With respect to claim 12, the combination of Yang as modified by Kwon and Nishiyama teaches the mobile terminal of claim 11, further comprising two display driver chips, wherein one of the two display driver chips is connected to part of the data signal lines by a first chip-on-film, and wherein the other one of the two display driver chips is connected to remaining data signal lines by a second chip-on-film (Yang: Fig. 6, first and second gate line controllers 62 respectively coupled to odd gate lines 32 and the even gate lines 32).
 
With respect to claim 13, the combination of Yang as modified by Kwon and Nishiyama teaches the mobile terminal of claim 9, wherein the chip-on-film comprises a connecting portion connected to the data signal lines (Yang: Fig. 7, connection point between the chip 64 and the data lines 33), wherein a first bending portion is connected to the connecting portion, and wherein the first bending portion is located in the concave space (Kwon: Fig. 1A, insulation layer 160 disposed in the recess and connected to the flexible substrate 110). 
 
With respect to claim 14, the combination of Yang as modified by Kwon and Nishiyama teaches the mobile terminal of claim 13, wherein the display driver chip is disposed at the first bending portion (Kwon: Fig. 1A, chip 162 disposed on the insulation film 160). 
 
With respect to claim 15, the combination of Yang as modified by Kwon and Nishiyama teaches the mobile terminal of claim 13, wherein the chip-on-film further comprises a second bending portion connected to the first bending portion, 
wherein the second bending portion is located in the concave space, and wherein the display driver chip is disposed at the second bending portion (Kwon: Fig. 5B, the area of the insulating film where the chip 562 is affixed, as the second bending portion, disposed in the recess 552).

With respect to claim 16, the combination of Yang as modified by Kwon and Nishiyama teaches the mobile terminal of claim 9, wherein the chip-on-film is a single-layer chip-on-film, and wherein the display driver chip is located on one side of the chip-on-film that faces away from the display panel (Yang: Fig. 7, data line driver 64 faces away from the main portion 36a on the back surface 24 of the substrate).

With respect to claim 20, the combination of Yang as modified by Kwon and Nishiyama teaches the mobile terminal of claim 9, wherein the display further comprises gate on array (GOA) circuits coupled to the display driver chips (Yang: Para. [0030]).
 
Claims 8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kwon, as applied to claims 1-7, 9-16 and 20 above, and further in view of Lim (US 2018/0310404).
With respect to claim 8, the combination of Yang as modified by Kwon and Nishiyama teaches the display of claim 1, wherein the display driver chip is located on one side of the chip-on-film that faces toward or away from the display panel (Kwon: Fig. 1A, chip 162 on the upper surface of the insulating film 160 facing toward the display). 
Yang as modified by Kwon fail to expressly disclose wherein the chip-on-film is a double-layer chip-on-film.
However, Lim discloses: 
wherein the chip-on-film is a double-layer chip-on-film (Lim: Fig. 2, flexible printed circuit board (FPCB) is formed as a double sided COF).
Therefore, it would be obvious to one of ordinary skill in the art to modify the display device, as taught by Yang and Kwon, to incorporate using double sided COF instead of the conventional single-sided COF, as taught by Lim, in order to increase the surface area available for electrical connections (Lim: Para. [0005]). 

With respect to claim 17, the combination of Yang as modified by Kwon and Nishiyama teaches the mobile terminal of claim 9, wherein the display driver chip is located on one side of the chip-on-film that faces toward or away from the display panel (Yang: Fig. 7, data line driver 64 faces away from the main portion 36a on the back surface 24 of the substrate). 
Yang as modified by Kwon fail to expressly disclose wherein the chip-on-film is a double-layer chip-on-film.
However, Lim discloses: 
wherein the chip-on-film is a double-layer chip-on-film (Lim: Fig. 2, flexible printed circuit board (FPCB) is formed as a double sided COF).
Therefore, it would be obvious to one of ordinary skill in the art to modify the display device, as taught by Yang and Kwon, to incorporate using double sided COF instead of the conventional single-sided COF, as taught by Lim, in order to increase the surface area available for electrical connections (Lim: Para. [0005]). 

With respect to claim 18, the combination of Yang as modified by Kwon and Nishiyama teaches the mobile terminal of claim 9, wherein the display driver chip is located on one side of the chip-on film that faces toward the display panel (Kwon: Fig. 1A, chip 162 on the upper surface of the insulating film 160 facing toward the display). 
Yang as modified by Kwon fail to expressly disclose wherein the chip-on-film is a double-layer chip-on-film.
However, Lim discloses: 
wherein the chip-on-film is a double-layer chip-on-film (Lim: Fig. 2, flexible printed circuit board (FPCB) is formed as a double sided COF).
Therefore, it would be obvious to one of ordinary skill in the art to modify the display device, as taught by Yang and Kwon, to incorporate using double sided COF instead of the conventional single-sided COF, as taught by Lim, in order to increase the surface area available for electrical connections (Lim: Para. [0005]). 

With respect to claim 19, the combination of Yang as modified by Kwon and Nishiyama teaches the mobile terminal of claim 9, wherein the display driver chip is located on one side of the chip-on film that faces away from the display panel (Yang: Fig. 7, data line driver 64 faces away from the main portion 36a on the back surface 24 of the substrate). 
Yang as modified by Kwon fail to expressly disclose wherein the chip-on-film is a double-layer chip-on-film.
However, Lim discloses: 
wherein the chip-on-film is a double-layer chip-on-film (Lim: Fig. 2, flexible printed circuit board (FPCB) is formed as a double sided COF).
Therefore, it would be obvious to one of ordinary skill in the art to modify the display device, as taught by Yang and Kwon, to incorporate using double sided COF instead of the conventional single-sided COF, as taught by Lim, in order to increase the surface area available for electrical connections (Lim: Para. [0005]).

Response to Arguments/Amendments/Remarks
Applicant’s arguments with respect to claims 1-20 have fully considered but are not persuasive.
On pages 10-11 of Remarks, Applicant argues, “[w]hile Yang includes a non-display area 38a, Yang’s non-display area 38a does not surround Yang’s curved display area 36b.” 
The Office respectfully disagrees.  Yang, at Fig. 3, includes a non-display areas 38a, 38b, and 38c which are arranged surrounding the curved edge portions 36b.  As such, under the broadest reasonable interpretation, in view Applicant’s specification, the non-display area 38a surround and include at least a portion of the curved edge portion 36b.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625